
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.49


Free Translation

Journal N°16,103-2010

AGREEMENT ON SURETY AND JOINT AND SEVERAL CO-DEBT

ESTABLISHED BY

ROYAL GOLD CHILE LIMITADA

IN FAVOR OF

HSBC BANK USA, NATIONAL ASSOCIATION


        In Santiago, Republic of Chile, on May 7, 2010, before me, RENE
BENAVENTE CASH, attorney, Notary Public, Regular Notary of the Forty-Fifth
Notary Office of Santiago, domiciled in this city at Huérfanos 979,7th floor,
there appear:

        Mr. ANTONIO JOSE CUSSEN MACKENNA, Chilean, married, commercial engineer,
on behalf of, as shall be evidenced, ROYAL GOLD CHILE LIMITADA, a limited
liability company incorporated and existing according to the laws of the
Republic of Chile, taxpayer identification number 76,763,240-1, hereinafter
indistinctively also called the "Surety and Joint and Several Co-debtor", both
domiciled in this city at Avenida Andrés Bello 2711, 16th floor, borough of Las
Condes, Santiago, on the one hand; and on the other hand, JOSE FRANCISCO SANCHEZ
DROUILLY, Chilean, married, attorney, national identity card number 6.866.519-1,
and HUGO SENASTIAN PRIETO ROJAS, Chilean, single, attorney, national identity
card number 11,947,423-k, both on behalf, as shall be evidenced, "HSBC BANK USA,
NATIONAL ASSOCIATION", a bank incorporated and existing according to the laws of
the United States of America, hereinafter indistinctively also called the
"Agent", acting pro se and on behalf of the "Lenders" defined in Section One
below, all domiciled, for these purposes at Magdalena 140, 20th floor, borough
of Las Condes, Santiago; the parties of legal age, whom I know because they have
evidenced their identities to me by the aforesaid identity cards, and who state:

FIRST:    BACKGROUND AND SECURED OBLIGATIONS

        One. One.    On January 20, 2010, a Term Loan Facility Agreement (the
"Term Loan Facility Agreement") was signed in the English language among ROYAL
GOLD, INC., an American company, as borrower, hereinafter indistinctively the
"Main Borrower", ROYAL GOLD CHILE LIMITADA, a Chilean company, and RGLD GOLD
CANADA, INC, and HIGH DESERT MINERAL RESOURCES, INC., foreign companies, as
guarantors (hereinafter indistinctively the "Guarantors") or together with the
Main Borrower, the "Credit Parties"; HSBC BANK USA, NATIONAL ASSOCIATION and THE
BANK OF NOVA SCOTIA, as lenders and together with the other lenders that
eventually acquire that status under the Term Loan Facility Agreement,
indistinctively called the "Lenders", and also as administrative agent on behalf
of all Lenders (in such capacity, the "Administrative Agent"), and HSBC
SECURITIES (USA) INC., as sole lead arranger ("Sole Lead Arranger"). Pursuant to
the Term Loan Facility Agreement, both this instrument as well as the notes and
several other instruments relating to the Term Loan Facility Agreement are
included in the definition of Credit Documents hereinafter the "Credit
Documents". The Term Loan Facility Agreement was subsequently amended on
March 26, 2010, by way of an instrument executed in English language named
"Amended and Restated Term Loan Facility Agreement". For the purposes of this
instrument, the term "Term Loan Facility Agreement" shall hereinafter refer to
the Amended and Restated Term Loan Facility Agreement, and also include all
amendments, supplements and/or restated texts that have been executed in the
past or that may be executed in the future with respect to such instrument.

--------------------------------------------------------------------------------



        One. Two.    Under the Term Loan Facility Agreement, the Lenders granted
a loan to the Main Borrower for one hundred thirty million United States
dollars, hereinafter the "Loan", which should be used by the Main Borrower and
RG Exchangeco, Inc., its subsidiary, to acquire all shares in INTERNATIONAL
ROYALTY CORPORATION, a Canadian company. The funds from the Loan must be made
available to the Main Borrower after all conditions established in Article V of
the Term Loan Facility Agreement have been met.

        One. Three.    The Credit Documents contain several obligations owed to
each of the Lenders and the Agent, all included in the definition of Obligations
as defined in the Term Loan Facility Agreement, enforceable against the Main
Borrower and the other Credit Parties. Such obligations will be hereinafter
called the "Obligations" and they include, for example, the payment of
principal, interest, expenses, expenditures, reimbursements and indemnity
obligations as well as all other amounts and fulfillment of all other
obligations assumed, such as, merely by way of example and not limitation: (i)
The "Affirmative Covenants" set down in Article VI of the Term Loan Facility
Agreement whereby the Credit Parties promised to complete several actions during
the term of the Obligations, including those indicated in Section 6.16,
consisting of executing several collateral agreements defined in the Term Loan
Facility Agreement as the Chilean Security Documents, hereinafter the "Chilean
Security", which include: (a) the pledge on equity interests in ROYAL GOLD CHILE
LIMITADA by the partners therein; (b) the pledge on royalty rights or royalties
held by ROYAL GOLD CHILE LIMITADA regarding the mining projects known as
Pascua-Lama, El Toqui and Andacollo, all included in the definition of "Material
Royalties" as defined in the Term Loan Facility Agreement; (c) this public deed
of surety and joint and several co-debt; and (d) any other security associated
or related to the foregoing. The Chilean Security must be executed in terms
formally and substantively acceptable to the Agent no later than May 28, 2010,
and any notice in regard thereto must also be delivered no later than June 28,
2010. A legal opinion of the counsel to ROYAL GOLD CHILE LIMITADA must also be
delivered in this latter period of time on the signature and perfecting of the
aforesaid Material Royalties pledges; (ii) The "Negative Covenants" assumed by
the Credit Parties in Article VII of the Term Loan Facility Agreement; (iii) The
Guaranty granted according to Article XI of the Term Loan Facility Agreement by
which each Guarantor undertook unconditionally and irrevocably to be the surety
and joint and several co-debtor of full and timely payment of any and all of the
Obligations, either at original maturity or upon acceleration.

        One. Four.    The Term Loan Facility Agreement is subject to the laws of
the State of New York, United States of America, and the parties thereto have
submitted the resolution of any dispute, claim, action or procedure that may
arise in relation to the Term Loan Facility Agreement to the jurisdiction of the
State or Federal Courts sitting in New York City, State of New York, United
States of America.

SECOND:    REPRESENTATIONS

        Royal Gold Chile Limitada hereby acknowledges the existence, validity
and efficacy of the Obligations set down in the Term Loan Facility Agreement
and/or in the other Credit Documents indicated in Section One above. Royal Gold
Chile Limitada further hereby expressly acknowledges and ratifies the surety and
joint and several co-debt (the Guaranty) that it assumed according to the Term
Loan Facility Agreement, as set down in Article XI thereof, and it represents
that the surety and joint and several co-debt granted by this deed must be
understood to be additional to, separate and independent from the Guaranty,
which remains in force and fully enforceable on its own terms.

--------------------------------------------------------------------------------



THIRD:    SURETY AND JOINT AND SEVERAL CO-DEBT

        In order to guarantee the full, effective and timely payment of the
Obligations assumed now or in the future under the Term Loan Facility Agreement
and/or any other Credit Document as well as any other obligation of the Main
Borrower and/or the Guarantors owed to the Lenders under the Term Loan Facility
Agreement, any other Credit Document and/or all such contracts and instruments
that are signed and delivered to the Lenders under the Term Loan Facility
Agreement and/or any other Credit Document, the Surety and Joint and Several
Co-debtor, represented in the manner stipulated in the preamble, hereby agrees
and concurs that it will personally, unconditionally, irrevocably and absolutely
guarantee the Lenders, represented by the Agent, and hereby becomes a surety and
joint and several co-debtor of all and any of the other Credit Parties,
including the Main Borrower and the other Guarantors, hereinafter all jointly
and indistinctively called the "Borrowers", in regard to, fulfillment of each
and every one of the Obligations assumed now or in the future by the Borrowers
in respect of the Lenders under the Term Loan Facility Agreement, any other
Credit Document and/or all such contracts and instruments that are signed and
delivered to the Lenders under the Term Loan Facility Agreement. Notwithstanding
the other rights available to the Lenders pursuant to the law in regard to the
content and scope of this surety and joint and several co-debt, it is agreed:
(i) that this surety and joint and several co-debt shall be governed by the
stipulations agreed below and otherwise by the provisions on sureties,
solidarity and common law contained in the Commercial Code of Chile; (ii) by
this surety and joint and several co-debt, the Surety and Joint and Several
Co-Debtor secures payment to the Lenders of all obligations indicated in Section
One, whether performance can be required on the agreed dates or earlier; (iii)
the Surety and Joint and Several Co-Debtor also secures performance of
obligations by set-off, i.e. the corresponding damage indemnity decreed by any
court in the country and/or abroad, as the case may be; and payment of all
accessories to the Obligations, such as interest, including default interest,
commissions, taxes, remunerations, charges, costs, judicial or extrajudicial
collection expenses, including attorneys' fees, insurance premiums, any other
disbursements that the Lenders have made that originate in the Term Loan
Facility Agreement, any other Credit Document and/or all such contracts and
instruments that are signed and delivered to the Lenders under the Term Loan
Facility Agreement or this surety and joint and several co-debt; (iv) the Surety
and Joint and Several Co-Debtor also secures fulfillment of conditional, term
and future obligations originating in the Term Loan Facility Agreement, any
other Credit Documents and/or all such contracts and instruments that are signed
and delivered to the Lenders under the Term Loan Facility Agreement. The Surety
and Joint and Several Co-Debtor hereby waives in favor of the Lenders the right
or possibility of retraction, in the case of future obligations, before the main
obligation enters into force, pursuant to article 2339 of the Civil Code of
Chile; (v) the Surety and Joint and Several Co-Debtor also secures fulfillment
of all obligations owed by the Borrowers to the Lenders because of extensions,
renewals, amplifications or other amendments made to the Term Loan Facility
Agreement and/or any other Credit Document. For these purposes, the Surety and
Joint and Several Co-Debtor irrevocably and unconditionally accepts any
amplification, extension, renewal, acceleration or amendment to the Term Loan
Facility Agreement, any other Credit Document and/or any of the obligations
arising therefrom such as, for example, in relation to amount, place of payment,
conditions assessable thereon, modes determining them, amplification or renewal
of periods and establishment of new periods agreed upon by the Borrowers; and a
waiver in favor of the Lenders of any right, motion, allegation or defense
relating to this matter, in particular the right granted regarding the surety in
Article 1649 of the Chilean Civil Code in the case of a mere extension in the
term; and (vi) the Surety and Joint and Several Co-Debtor further secures
payment of any marketable securities documenting now or in the future, in Chile
or abroad, the Obligations originating in the Term Loan Facility Agreement, any
other Credit Document and/or all such contracts and instruments that are signed
and delivered to the Lenders under the Term Loan Facility Agreement; and the
payment of marketable securities that might be signed, accepted or endorsed in
renewal, replacement or addition to other previous ones because of the
amplifications, extensions, renewals or amendments mentioned in the preceding
number. Furthermore, to the extent not contrary to the laws of the Republic of
Chile and without prejudice to the foregoing, Royal Gold Chile Limitada further
undertakes to indemnify the Lenders, the Agent and/or the Sole Lead Arranger for
any cost, loss or damage suffered by any thereof should any of the

--------------------------------------------------------------------------------




Obligations be declared illegal, void or otherwise ineffective, unenforceable or
non-binding now or in the future. Such indemnity must redress the equivalent to
what the indemnitee could have obtained by fulfillment of the secured
obligation.

FOURTH:    RIGHTS

        The Lenders are empowered, without any need to notify or obtain the
acceptance of the Surety and Joint and Several Co-Debtor nor affecting the
validity or enforceability of this surety and joint and several co-debt nor
establishing any extinguishment, limitation, impairment or release of the
obligations of the Surety: (i) to agree at any time with the Borrowers to
renewals, extensions or other amendments of the Obligations, whether they have
been stipulated originally in the Term Loan Facility Agreement or introduced
thereafter, such as, for example, the place of payment, conditions, terms, modes
or other conditions that may be assessed thereon, acceleration or other
circumstances of payment; (ii) to settle, submit to arbitration, waive or pardon
the Obligations, accept or reject any offer of fulfillment thereof, agree to
novations or substitutions of the Obligations or subordinate the payment thereof
to any other obligation; (iii) to agree to other sureties or other collateral or
security in guarantee of the Obligations arising from the Term Loan Facility
Agreement or to secure the obligations originating in this agreement on surety
and joint and several co-debt; (iv) to waive, exchange, submit to arbitration,
subordinate or modify, with or without reason, any collateral or security of the
Borrowers or third parties securing fulfillment of the Obligations arising from
the Term Loan Facility Agreement and all such contracts and instruments that are
signed and delivered to the Lenders under the Term Loan Facility Agreement; (v)
to determine, at their discretion, the order in which they will enforce the
collateral or security securing performance of the Obligations arising from the
Term Loan Facility Agreement, the other Credit Documents and all such contracts
and instruments that are signed and delivered to the Lenders under the Term Loan
Facility Agreement or this agreement of surety and joint and several co-debt and
the exercise of the rights available thereto as a result, even though this
impairs or extinguishes any right to reimbursement or subrogation or any other
right or action available to the Surety and Joint and Several Co-Debtor in
respect of the Borrowers or another surety or Surety and Joint and Several
Co-Debtor of such obligations; and (vi) to allocate, at their discretion, the
proceeds of the liquidation of any collateral or security, including of third
parties, to payment of any of the Obligations due now or in the future under the
Term Loan Facility Agreement and all such contracts and instruments that are
signed and delivered to Lenders under the Term Loan Facility Agreement.

FIFTH:    OTHER AGREEMENTS

        The parties agree, and the Surety and Joint and Several Co-Debtor in
particular accepts, that the obligations arising therefor under this guaranty
shall not be subject to any condition. They are irrevocable, absolute and
separate from any other circumstance other than default or delay by the
Borrowers. And they shall only be deemed fulfilled when the Obligations have
been fully and effectively fulfilled in the same terms in which the Borrowers
should fulfill them. For these purposes, notwithstanding the other rights
available to the Lenders pursuant to the law in regard to the content and scope
of this surety and joint and several co-debt, the Surety and Joint and Several
Co-Debtor: (i) waives the benefit of discussion in article 2357 of the Chilean
Civil Code in favor of the Lenders. Consequently, the Lenders shall not have to
first sue or make requests extrajudicially to any of the Borrowers under the
Term Loan Facility Agreement and all such contracts and instruments that are
signed and delivered to the Lenders under the Term Loan Facility Agreement in
order to enforce this surety and joint and several co-debt, nor must the Surety
and Joint and Several Co-Debtor be sued previously in order to obtain the
foreclosure of the collateral or security granted thereby to secure the
Obligations; (ii) may not require that the Lenders request payment formally,
judicially or extrajudicially, from the Borrowers, other sureties, joint and
several co-debtors and other third parties who have also established collateral
or security in favor of the Lenders in guarantee of the Obligations or that a
suit be filed previously for the foreclosure of such collateral; (iii) nor may
the Surety and Joint and Several Co-Debtor require that the Lenders first
exercise other actions or rights, regardless of the nature thereof; (iv) waives
all motions, allegations or defenses relating to, or based on, the legal
inexistence of the Borrowers, their lack of procedural capacity or the voidance
of the incorporation of

--------------------------------------------------------------------------------




any thereof as a juristic person; the voidance, legal ineffectiveness or
unenforceability of the Term Loan Facility Agreement and any such contracts and
instruments signed and delivered to the Lenders under the Term Loan Facility
Agreement, for any reason, provided they are not contrary to the laws of the
Republic of Chile, or on the lack of authority of the representatives thereof
upon execution; on the legal ineffectiveness of this agreement of surety and
joint and several co-debt for any reason or the omission or insufficiency of
agreements or authorizations required for such purpose; on the legal
ineffectiveness of the Obligations; on the occurrence or omission of any deed or
act or a delay in the performance thereof as a consequence of which the risk
assumed by the surety and joint and several co-debtor could be in any form or
measure modified; or on the fact that the Borrowers' liability ceased for any
reason other than full and effective payment of the Obligations; (v) also waives
any motion, allegation or defense by which it seeks to limit its liability as
surety and joint and several co-debtor, notwithstanding that such waiver does
not comprehend the Surety and Joint and Several Co-Debtor's right to oppose the
claim by bringing any pleas that result from the nature of the obligation and
any personal plea, in accordance with Article 1520 of the Civil Code; (vi) also
waives any motion, allegation or defense based on the fact that the Lenders
enforced another collateral and as a result, or for any other reason, the Surety
and Joint and Several Co-Debtor has forfeited the possibility of subrogating
legally or voluntarily for the rights of the Lender; or of being reimbursed by
the Borrowers; or of enforcing any collateral or security against the Borrowers
or other sureties and joint and several co-debtors of the Obligations; (vii)
also waives any motion, allegation or defense based on the fact that the Lenders
have committed a deed or act or omission or delay as a consequence of which the
Surety and Joint and Several Co-Debtor has been fully or totally unable to
subrogate legally or voluntarily for the rights of the Lenders in respect of the
Borrowers or any other person who has secured the Obligations. For these
purposes, the Surety and Joint and Several Co-Debtor waives the right granted
thereto by article 2355 of the Chilean Civil Code to the benefit of the Lenders;
(viii) also waives any motion, allegation or defense based on the fact that the
Lenders did not exercise any right, action, claim, request or remedy regarding
the Obligations or this surety and joint and several co-debt or other security
stipulated in guarantee of the Term Loan Facility Agreement; or on the fact that
the Lenders could not or were not able to exercise them because there is or was
a judicial decision suspending, forbidding or extinguishing the exercise of such
rights, actions, claims or remedies. The Surety and Joint and Several Co-Debtor
expressly waives the right granted thereto in article 2356 of the Chilean Civil
Code to the benefit of the Lenders and will always be liable in the cases
stipulated in such article, even if any of the Borrowers becomes insolvent; (ix)
also waives filing to its benefit any motion, allegation, defense, cross-claim,
compensation or any action or personal right that may be available to the
Borrowers in respect of the Lenders in relation to the Obligations; (x) further
waives all motions, allegations or defenses based on the omission of any
proceeding that might be necessary in order to perfect or keep this surety and
joint and several co-debt in effect or be able to collect, judicially or
extrajudicially, any marketable securities that might document the Obligations,
such as protests, notification of protests, of renewals, extensions or
amendments or any other agreement of the parties to the Term Loan Facility
Agreement, another Credit Document and all such contracts and instruments signed
and delivered to the Lenders under the Term Loan Facility Agreement, not even
under the pretext that they are or were necessary to keep the liability of the
Surety and Joint and Several Co-Debtor in effect; (xi) further waives, in favor
of the Lenders, any motion, allegation or personal defense, regardless of its
factual or legal basis, whether invoked in situations allowing the application
of the theory of unforeseeability, allegations of unjust enrichment or other
reasons of any nature by which the intent is to delay or weaken the exercise of
the rights and actions of the Lenders. The Surety and Joint and Several
Co-Debtor waives, for example, without limiting the foregoing, exercising the
legal right of retention and invoking compensation judicially and
extrajudicially as a way of extinguishing the Obligations or its obligations
arising from this agreement on surety and joint and several co-debt; and (xii)
undertakes not to exercise any action or right against any of the Borrowers
until they have made full and complete payment of all obligations described in
section one to the Lenders, including, but not limited to, a reimbursement
action that may be available to the Surety and Joint and Several Co-Debtor to
recover what it has paid on behalf of any of the Borrowers under the Term Loan
Facility Agreement and all such contracts and instruments signed and delivered
to the Lenders under the Term

--------------------------------------------------------------------------------



Loan Facility Agreement, any action or right available thereto by legal or
conventional subrogation or the right to claim a damage indemnity according to
general rules.

SIXTH:    RULES ON EXTINGUISHMENT OF OBLIGATIONS

        Any obligation of payment contained in or resulting from the
enforceability and exercise of this surety and joint and several co-debt,
whether in regard to the Term Loan Facility Agreement, any other Credit Document
and/or all such contracts and instruments signed and delivered to the Lenders
under the Term Loan Facility Agreement, shall only be extinguished by payment
thereof in the foreign currency corresponding under the Term Loan Facility
Agreement. Therefore, the payment obligations payable, by court decision, in a
currency other than the currency corresponding under the Term Loan Facility
Agreement will be extinguished only up to the amount that the Lenders can
acquire of such foreign currency using said currency according to normal,
reasonable banking practices. If the sum of the foreign currency thus acquired
is less than the sum owed under the Term Loan Facility Agreement or any of the
contracts and instruments signed and delivered to the Lenders thereunder, the
obligor, particularly the Surety and Joint and Several Co-Debtor, in the manner
indicated in the preamble, unconditionally undertakes to redress the Lenders for
such loss and difference as a distinct, separate obligation, despite said court
decision.

SEVENTH:    ACCELERATION

        The Surety and Joint and Several Co-Debtor, duly represented as
indicated in the preamble, hereby accepts and agrees to the benefit of the
Lenders that the occurrence of any Event of Default, as defined in Section VIII
of the Term Loan Facility Agreement, hereinafter an "Event of Default", may
cause the immediate, irrevocable acceleration of the Obligations or instruments
documenting them, as if due, and therefore, of the surety and joint and several
co-debt established in section three, together with interest and expenses
pertaining thereto, and any and all of the collection and/or other actions
available under the Term Loan Facility Agreement and all such contracts and
instruments signed and delivered to the Lenders thereunder and hereunder may be
filed against the Surety and Joint and Several Co-Debtor according to the
general rules of law.

EIGHTH:    ALLOCATION OF PAYMENTS

        The Surety and Joint and Several Co-Debtor expressly, formally and
irrevocably authorizes the Lenders to allocate any type of deposit or securities
that the Lenders have or receive from the Surety and Joint and Several Co-Debtor
toward payment of the Obligations should any of the Borrowers become delinquent
or simply delay in the payment of any of the Obligations set down in the Term
Loan Facility Agreement, the other Credit Documents and/or any of the contracts
and instruments signed and delivered to the Lenders under the Term Loan Facility
Agreement that are jointly and severally guaranteed hereby or that any thereof
has accelerated. This will cause the total or partial extinguishment, as
relevant, of such obligations owed to the Lenders. The foregoing is without
prejudice to any other right that the law or administrative rules may confer or
grant to the Lenders.

NINTH:    GOVERNING LAW AND JURISDICTION

        The surety and joint and several co-debt established herein shall be
governed by, and construed according to, the laws of the Republic of Chile. To
the benefit of the Lenders, the Surety and Joint and Several Co-Debtor hereby
submits irrevocably to the venue of the courts sitting in the borough of
Santiago, Chile, in relation to any action or procedure derived from or relating
to this deed. For these purposes, the Surety and Joint and Several Co-Debtor
elects its domicile as the city and borough of Santiago, Chile. The provisions
in this clause do not preclude nor affect the determination of jurisdiction in
which the Lenders must file any action or procedure against the Borrowers under
the Term Loan Facility Agreement or any of the contracts and instruments signed
and delivered to the Lenders thereunder. Any action or procedure by the Surety
and Joint and Several Co-Debtor against the Lenders because or on occasion of or
in relation to the Term Loan Facility Agreement and all such contracts and
instruments signed and delivered to the Lenders under the Term Loan Facility

--------------------------------------------------------------------------------




Agreement must be filed before the Courts indicated in the Term Loan Facility
Agreement. The Surety and Joint and Several Co-Debtor hereby expressly and
irrevocably waives any defense or motion regarding the incompetence of such
courts. This notwithstanding, the Surety and Joint and Several Co-Debtor
declares that it knows, understands and accepts that this stipulation inures to
the benefit of the Lenders and, therefore, none of the Lenders will be impeded
from filing an action or procedure against the Borrowers under the Term Loan
Facility Agreement or any of the contracts and instruments signed and delivered
to the Lenders thereunder before any other court with jurisdiction or venue. The
Lenders may, to the extent allowed by law, file actions simultaneously in
several jurisdictions.

TENTH:    COSTS AND EXPENSES

        All expenses, costs and notary fees as well as any disbursement of any
nature relating to the execution or registration of this deed as well as those
resulting from supplemental public deeds that might have to be executed in order
to clarify, rectify or amend this deed and all those corresponding to the
cancellation or enforcement of this surety and joint and several co-debt will be
paid by ROYAL GOLD CHILE LIMITADA.

ELEVENTH:    POWER OF ATTORNEY

        The Surety and Joint and Several Co-Debtor, represented in the manner
indicated in the preamble, grants a special, irrevocable power of attorney to
Sergio Orrego Flory, Chilean, married, attorney, national identity card
number 7,051,727-2 and María Elena Dörr Bulnes, Chilean, single, attorney,
national identity card number 8,459,196-3, in order for any one thereof, acting
indistinctively and separately, to receive on its behalf judicial and/or
extrajudicial notifications in any action, lawsuit or procedure, regardless of
the procedure applicable or the court or authority hearing the case. In
exercising this irrevocable power of attorney, the attorneys-in-fact shall be
amply empowered, each acting indistinctively and separately, to represent the
Surety and Joint and Several CO-Debtor judicially, which includes receiving any
type of notification, answering claims and acting with the judicial powers
contained in both subparagraphs of Article Seven of the Code of Civil Procedure
of Chile, which are deemed expressly set out.

TWELFTH:    ACCEPTANCE OF THE POWER OF ATTORNEY

        Present in this act are Sergio Orrego Flory and María Elena Dörr Bulnes,
both domiciled, for these purposes, in this city at Avda. Andrés Bello N°2711,
16th floor, borough of Las Condes, Santiago, of legal age, who evidence their
identity by the aforesaid identity cards and declare that they accept the
irrevocable power of attorney granted thereto in the preceding clause and
promise not to resign it without prior written consent of the Lenders in whose
benefit it has been granted.

THIRTEENTH:    ACCEPTANCE OF THE SURETY AND JOINT AND SEVERAL CO-DEBT

        The Lenders, represented in the manner indicated in the preamble, accept
the establishment of this surety and joint and several co-debt to their benefit.

FOURTEENTH:    NO AMENDMENT

        This agreement shall not be considered under any circumstances to be an
amendment, substitution or limitation of the rights granted to the Lenders under
the Term Loan Facility Agreement, the other Credit Documents and/or the other
instruments to be executed in favor of the Lenders in accordance with one or the
other. This surety and joint and several co-debt is also granted and is without
prejudice to any other collateral or guaranty existing now or in the future that
may be granted or established in favor of the Lenders, in particular, the
Guaranty established by the Surety and the Joint and Several Co-Debtor in the
Term Loan Facility Agreement, as discussed in Section 2 above. Consequently, the
rights and actions granted to the Lenders by this deed are not exclusive, will
be additional to and separate from all other rights and actions available
thereto under the Term Loan Facility Agreement, the other Credit Documents
and/or the other instruments to be granted pursuant to one or the other in favor
of the Lenders.

--------------------------------------------------------------------------------



FIFTEENTH:    FURTHER REPRESENTATION

        The Surety represents that the acts and contracts contained in this
instrument as well as the exercise of the rights that may derive therefrom have
not been, nor are they subject to, taxes or other similar charges. Accordingly,
the Lenders may freely exercise such rights without any restriction. The taxes
that may be assessed on the payment of the Obligations pursuant to Chilean law,
as well as any other tax, tribute, assessment, duty, charge, withholding,
remuneration, cost increase, finance charge, reimbursable expense, disbursement
and any other sum, including reasonable fees and expenses that must eventually
be incurred because of judicial or extrajudicial performance and collection
actions, are the exclusive liability of the Surety and Joint and Several
Co-Debtor.

SIXTEENTH:    SCOPE OF THIS GUARANTY

        The surety and joint and several co-debt established herein shall
benefit the Lenders, while the rights granted may be exercised by the Lenders
and their successors, assigns or endorsees in the Term Loan Facility Agreement
and the instruments that may document the Obligations as well as by the legal or
voluntary subrogates to their rights. Such successors, assigns or endorsees and
the legal or voluntary subrogates to the rights thereof shall have the same
rights and benefits against the Borrowers and the Surety and Joint and Several
Co-Debtor that this deed grants the Lenders and they shall be considered Lenders
for all purposes.

SEVENTEENTH:    ACKNOWLEDGEMENT

        The Surety and Joint and Several Co-Debtor acknowledges the Obligations
described in Section One hereof, and represents that it shall recognize, in any
collection of the Obligations after the occurrence and continuation of an Event
of Default that is not repaired or waived, this deed as sufficient title to
collect such Obligations. It is stipulated that any obligation for which payment
is agreed in a foreign currency shall be deemed extinguished only up to the
amount that the Lenders have received in such freely convertible and available
currency or if the payment is made in another currency, only up to the amount
with which the foreign currency in which payment should have been made can be
acquired with such currency, in the terms set down in the Term Loan Facility
Agreement.

EIGHTEENTH:    COOPERATION COVENANT

        ROYAL GOLD CHILE LIMITADA undertakes, from time to time and at its
expense, to make the representations, take all such actions and appear for
execution and signature of all such instruments or public deeds that the Lenders
may reasonably request or consider necessary to allow the Lenders to perfect,
preserve or protect this surety or joint and several co-debt or to exercise any
of the rights conferred upon the Lenders under this agreement or the law. To
such end, ROYAL GOLD CHILE LIMITADA undertakes to execute all such instruments,
documents and contracts, obtain all consents, approvals and other authorizations
necessary to create the surety and joint and several co-debt granted herein
legally and validly, without committing a contractual or legal default, and it
undertakes to give all notices and instructions that the Lenders may consider
necessary.

NINETEENTH:    VOID PAYMENTS

        If a sum paid to any of the Lenders under the Term Loan Facility
Agreement or any of the other instruments to be executed in favor of the Lenders
according thereto is cancelled or otherwise voided in a bankruptcy, winding up
or receivership procedure of the person who made such payment, then such payment
shall not be considered to have been made irrevocably for purposes of this
surety and joint and several co-debt.

TWENTIETH:    HEADINGS

        The headings and titles contained in this deed have been placed for
convenience and reference only and do not amend or interpret the intention of
the parties in any way nor affect any of the stipulations herein.

--------------------------------------------------------------------------------



        AUTHORITIES.    The authority of Antonio José Cussen Mackenna to
represent ROYAL GOLD CHILE LIMITADA is set down in the power of attorney
executed in Denver, Colorado, United States of America, on March 31, 2010 and
was recorded in the Notary of Santiago of Mr. Andrés Rubio Flores on Aprul 9,
2010. The authority of José Francisco Sanchez Drouilly and Hugo Sebastian Prieto
Rojas to represent HSBC BANK USA, NATIONAL ASSOCIATION, is set down in the power
of attorney granted in New York, United States of America on April 8, 2010,
which, after due legalization, was filed on April 9, 2010, in the Notary of
Santiago of Mr. René Benavente Cash. The authorities are not inserted, at the
request of the parties, as they are known to the parties and to the attesting
Notary. In witness whereof, the parties sign after reading, together with the
attesting Notary. I issued a copy. I attest.

    /s/ Antonio José Cussen MacKenna


--------------------------------------------------------------------------------

ANTONIO JOSE CUSSEN MACKENNA
for ROYAL GOLD CHILE LIMITADA
 
 
/s/ Jose Francisco Sanchez Drouilly


--------------------------------------------------------------------------------

JOSE FRANCISCO SANCHEZ DROUILLY
for HSBC BANK USA, NATIONAL ASSOCIATION
 
 
/s/ Hugo Sebastian Prieto Rojas


--------------------------------------------------------------------------------

HUGO SEBASTIAN PRIETO ROJAS
for HSBC BANK USA, NATIONAL ASSOCIATION
 
 
/s/ Sergio Orrego Flory


--------------------------------------------------------------------------------

SERGIO ORREGO FLORY
 
 
/s/ María Elena Dörr Bulnes


--------------------------------------------------------------------------------

MARIA ELENA DORR BULNES

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.49



AGREEMENT ON SURETY AND JOINT AND SEVERAL CO-DEBT ESTABLISHED BY ROYAL GOLD
CHILE LIMITADA IN FAVOR OF HSBC BANK USA, NATIONAL ASSOCIATION
